TRADEMARK SECURITY AGREEMENT
 
This Trademark Security Agreement (this “Agreement”) dated as of June 24, 2011,
is made by ZOO GAMES, INC., a Delaware corporation (“Grantor”) in favor of PANTA
DISTRIBUTION, LLC (“Secured Party”).
 
Recitals
 
A.          Schedule A hereto lists all registered trademarks and applications
for trademarks in which Grantor is the owner.
 
B.           Reference is made to that certain Amended and Restated Factoring
and Security Agreement, dated as of June 24, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Factoring Agreement”)
by and between Zoo Publishing, Inc., a New Jersey corporation (“Seller”) and
Secured Party.
 
C.          Reference is made to that certain Continuing Unconditional Guaranty,
dated as of September 9, 2011 (the “Guaranty”), in favor of Secured Party.
 
D.          Pursuant to the Guaranty, Grantor has granted to Secured Party a
security interest in all of its assets.
 
E.           Secured Party has required that Grantor execute this Agreement to
evidence the security interest granted to Secured Party in any trademarks or
trademark applications and for recording with the United States Patent and
Trademark Office.
 
ACCORDINGLY, in consideration of the foregoing, Grantor hereby agrees as
follows:
 
1.           Definitions. Terms defined in the Guaranty and not otherwise
defined herein shall have the meanings given them in the Guaranty.  In addition,
the following terms have the meanings set forth below:
 
“Trademarks” means all of Grantor’s right, title and interest in and
to:  trademarks, service marks, certification marks, collective marks, trade
names, corporate names, company names, business names, fictitious business
names, Internet domain names, trade styles, logos, other source or business
identifiers, designs and general intangibles of a like nature, rights of
publicity and privacy pertaining to the names, likeness, signature and
biographical data of natural persons, now or hereafter in force, and, with
respect to any and all of the foregoing: (i) all registrations and recordation
thereof and all applications in connection therewith including, but not limited
to, the registrations and applications referred to in Schedule A hereto (as such
exhibit may be amended or supplemented from time to time), (ii) all renewals and
extensions thereof, (iii) the goodwill of the business associated therewith and
symbolized thereby, (iv) all rights corresponding to any of the foregoing
throughout the world, (v) all rights to sue at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof, including, without limitation, the right to receive all
proceeds of suit and damage awards therefore, and (vi) all payments, income, and
royalties and rights to payments, income, and royalties arising out of the sale,
lease, license assignment or other disposition thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Event of Default” means (i) an Event of Default, as defined in the Guaranty or
any Factoring Agreement or security agreement now in existence or hereafter
entered into by Grantor, or (ii) any breach by Grantor of any of its obligations
under this Agreement.
 
2.           Security Interest.  In order to secure the obligations of Seller
under the Factoring Agreement, Grantor hereby confirms and acknowledges that it
has granted and created a security interest, with power of sale to the extent
permitted by law, in the Trademarks.  This security interest is in any and all
rights that may exist or hereafter arise under any trademark law now or
hereinafter in effect in the United States of America or in any other country.
 
3.           Representations and Warranties.  Grantor represents and warrants
that the it owns each of the Trademarks listed in Schedule A, free and clear of
any lien, and (b) the Trademarks listed in Schedule A include all Trademarks
owned or controlled by Grantor as of the effective date hereof.
 
4.           Satisfaction.  Upon full payment or satisfaction of the obligations
of Seller under the Factoring Agreement and Grantor under the Guaranty, this
Agreement and the rights granted hereunder to Secured Party, shall be terminated
by a written termination statement to the effect that Secured Party no longer
claims a security interest under this Agreement.
 
5.           Administration of Trademarks.  As long as no Event of Default shall
have occurred and be continuing, Grantor may control and manage the Trademarks,
including the right to receive and use the income, revenue, profits, and
royalties that arise from the use of the Trademarks and any licenses thereunder,
in the same manner and to the same extent as if this Agreement had not been
entered into.  Grantor shall give Secured Party prompt notice of any change in
the status of said Trademarks or Grantor’s rights thereunder.
 
6.           Protection of Trademarks.  Grantor covenants that it will at its
own expense protect, defend and maintain the Trademarks to the extent reasonably
advisable in its business as determined by Grantor in its sole discretion,
provided that if Grantor fails to do so, Secured Party may (but shall have no
obligation to) do so in Grantor’s name or in Secured Party’s name, but at
Grantor’s expense, and Grantor shall reimburse Secured Party in full for all
expenses, including reasonable attorney’s fees incurred by Secured Party in
protecting, defending and maintaining the Trademarks.  Grantor further covenants
that it will give notice to Secured Party sufficient to allow Secured Party to
timely carry out the provisions of this Section 6.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, Secured Party may, at its option, exercise any one or more
of the following remedies: (a) exercise all rights and remedies available under
the UCC, or under any applicable law; (b) sell, assign, transfer, pledge,
encumber or otherwise dispose of any Trademark; (c) enforce any Trademark, and
any licenses thereunder; and (d) exercise or enforce any or all other rights or
remedies available to Secured Party by law or agreement against the Trademarks,
against Grantor or against any other person or property.  If Secured Party shall
exercise any remedy under this Agreement, Grantor shall, at the reasonable
request of Secured Party, do any and all lawful acts and execute any and all
proper documents required by Secured Party in aid thereof.  For the purposes of
this Section 7, upon the occurrence of an Event of Default and during the
continuation thereof, Grantor appoints Secured Party as its attorney with the
right, but not the duty, to endorse Grantor’s name on all applications,
documents, papers and instruments necessary for Secured Party to (i) act in its
own name or enforce or use the Trademarks, (ii) grant or issue any exclusive or
non-exclusive licenses under the Trademarks to any third party, and/or (iii)
sell, assign, transfer, pledge, encumber or otherwise transfer title in or
dispose of any Trademark.  Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done pursuant to the powers granted in this Section
7.  This power of attorney shall be irrevocable until satisfaction of this
Agreement in accordance with Section 4 hereof.  Grantor shall reimburse Secured
Party for all reasonable attorney’s fees and expenses of all types incurred by
Secured Party, or its counsel, in connection with the exercise of the rights of
Secured Party under this Agreement.


[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Trademark Security Agreement
as of the date written above.


GRANTOR:
   
ZOO GAMES, INC.
   
By:
/s/ David Fremed   
Name: David Fremed
 
Title: CFO
 
Address:
 
3805 Edwards Road
Suite 400
Cincinnati, OH 45209
Attention:  Mark Seremet

 
 
 

--------------------------------------------------------------------------------

 
 
SECURED PARTY:
 
PANTA DISTRIBUTION, LLC
 
By:
/s/ David Billet   
Name: David Billet
 
Title: Vice President
 
Address:
 
Panta Distribution, LLC
1900 Glades Road
Boca Raton, FL 33431
Attention:  Gary Katz

 
 
 

--------------------------------------------------------------------------------

 
 